DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 26 February 2021 has been entered.  Applicant’s amendments to the Claims have overcome the objection to the Specification.  Accordingly, the examiner has withdrawn the Specification objection.  
Applicant’s amendment to claims 7, 12, and 13 have overcome all 35 USC § 112 rejections.  Accordingly, the examiner has withdrawn the § 112 rejections.  
Status of the Claims
In the amendment dated 21 September 2020, the status of the claims is as follows: Claims 1-3, 6-9, and 12-14 have been amended.
Claims 1-14 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 11 of Claims 1 and 6 read: “…in which desired position the wire end of the welding wire…”  Recommend changing line 11 to read: “…in which the desired position of the wire end of the welding wire…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the phrase “position the wire end of the welding wire in the welding readiness position by moving the welding wire in the feed direction while oscillating the welding wire in the longitudinal direction of the welding wire….” However, it is unclear how the wire end is positioned, which the examiner assumes is a stationary because the welding readiness position is one “relative to the welding point” (recited earlier in the claim as a limitation for the welding readiness position), yet the wire is also claimed to be moving, rendering the claim indefinite.  Since there is no way of determining the requisite degree of the term “to position,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 7 recites the phrase “moving the welding wire in the feed direction while oscillating the welding wire in the longitudinal direction of the welding wire relative to the wire guide in the feed direction and in an opposite direction when the leading wire end of the welding wire is positioned in the welding reading position…”  However, it is unclear how the wire end is positioned yet moving at the same time.  Since there is no way of determining the requisite degree of the term “to position”, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claims 2-5 and 8-13 are rejected based on their dependency to claims 1 and 7, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukahori et al. (JP-2011062728, referring to provided English translation for text and foreign document for figures).
Regarding claim 1, Fukahori teaches a device for laser welding (laser welding apparatus, page 1, line 7), using welding wire as added material (filler wire, page 1, line 7), the device comprising: a welding head (fig. 1, 10) that is connected to a beam source (high-power laser such as a YAG laser or a carbon dioxide gas laser, page 4, line 9) and generates a laser beam (fig. 1, A) that is directed at a welding point (focal point, page 5, line 21); a wire guide for the welding wire (wire supply nozzle, fig. 1, 22); a wire feed drive (wire supply motor, fig. 2, 23) configured to move the welding wire (page 4, line 19) during a welding process (page 1, line 7) relative to the wire guide (passed through the wire supply nozzle 22, page 4, line 18) with a feed movement (page 4, lines 19-21) in a feed direction extending in a longitudinal direction of the wire (arrow next to wire B in fig. 3b and reverse arrow next to B in fig. 6b); and a positioning device (control unit, fig. 2, 40) configured to position (page 4, lines 33-34) a wire end (page 5, line 4) of the welding wire (fig. 1, B) in a welding readiness position (supply position, fig. 1, y) on the device for laser welding (upper metal plate, fig. 3a and 3b, W1) , the welding readiness position (fig. in which desired position (fig. 1, “y”) of the wire end of the welding wire (fig. 1, end of welding wire, “B”) is arranged at a start of the welding process (fig. 3b shows the process of inserting the wire B from the supply position y into the molten pool WB, which the examiner correlates with the “welding readiness position” as claimed by the Applicant; Fig. 3 is described as radiating the laser beam so that “the keyhole Wa is formed by pushing the molten metal Wb around by pressure,” page 4, lines 49-50; the examiner is interpreting supply position y as the position that the filler wire is in prior to the laser radiating and forming the weld pool); wherein the positioning device (fig. 2, 40) for the welding wire (fig. 1, B) includes a positioning drive (wire supply unit, fig. 1, 21 which controls the wire supply motor, fig. 2, 23; see also page 4, lines 16-18) configured to position the wire end of the welding wire in the welding readiness position (fig. 1, supply position “y”) by moving the welding wire in the feed direction (fig. 3b, left-most arrow) while oscillating the welding wire (page 3, line 11) in the longitudinal direction of the welding wire relative to the wire guide (fig. 1, 22) in the feed direction and in an opposition direction (“wire supply means configured to be able to supply a filler wire and pull back the filler wire in a direction opposite to the supply direction to the molten pool,” page 3, lines 11-12).
Regarding claim 2, Fukahori teaches a wire drive (wire supply device, fig. 1, 20) is provided including the positioning drive (wire supply unit, fig. 1, 21) and the wire feed drive (fig. 2, wire supply motor, 23; see page 4, lines 16-18 for relationships between 20, 21, and 23) and having a reversible drive direction (pulled back, page 6, line 2) such that the wire drive (wire supply device, fig. 1, 20) is configured (page 4, lines 16-21) to move the welding wire (fig. 6b, B) in the feed direction (fig. 3b, left-most arrow) while oscillating the welding wire (page 3, line 11) in the longitudinal direction (arrow next to wire B in fig. 3b and reverse arrow next to B in fig. 6b) of the wire relative to the wire guide (nozzle, fig. 6b, 22) by moving the welding wire in a drive direction extending in the feed direction (enters the 
Regarding claim 3, Fukahori teaches wherein the positioning drive (wire supply unit, fig. 1, 21) is configured (page 4, lines 33-34) to move the welding wire (B) in the feed direction (fig. 3b, left-most arrow), while oscillating the welding wire (page 3, line 11) in the longitudinal direction of the welding wire (arrow next to wire B in fig. 3b and reverse arrow next to B in fig. 6b) relative to the wire guide (nozzle, fig. 6b, 22), into a position where the welding wire projects in the feed direction beyond the welding readiness position (in fig. 3b, wire B extends beyond the welding readiness position y).
Regarding claim 4, Fukahori teaches the positioning device (control unit, fig. 2, 40) for the welding wire (fig. 1, B) includes a separating device (separated by laser beam, page 3, line 26) configured to cut the welding wire (page 2, line 46) projecting in the feed direction beyond the welding readiness position (in fig. 6a, which depicts step two of the process, wire B is extended into the weld pool) such that the wire end (page 6, line 36) produced as a result of the cutting (page 6, line 36) is in the welding readiness position (can be effectively used for the next welding, page 6, line 36).
Regarding claim 5, Fukahori teaches wherein the beam source (high-power laser such as a YAG laser or a carbon dioxide gas laser, page 4, line 9), to which the welding head (fig. 1, 10) is connected, may be selectively operated in a welding mode (steady welding, page 6, line 43) or in a separating mode (lower energy density, page 6, line 43), wherein the separating device (page 3, line 26) comprises the welding head (fig. 1, 10) and is configured to cut (page 2, line 46) the welding wire (fig. 6a, B) projecting in the feed direction beyond the welding readiness position (in fig. 6a, wire B is extended into the weld pool) when the beam source is operated in the separating mode (reduced energy density, page 6, line 4) such that the wire end (page 6, line 36) produced as a result of the cutting (page 6, line 36) is in the welding readiness position (can be effectively used for the next welding, page 6, line 36).
Regarding claim 6, Fukahori teaches a welding robot (fig. 1, 3) having a device for laser welding (laser welding apparatus, page 1, line 7) using welding wire as added material (filler wire, page 1, line 7), the device comprising: a welding head (fig. 1, 10) that is connected to a beam source (high-power laser such as a YAG laser or a carbon dioxide gas laser, page 4, line 9) and generates a laser beam (fig. 1, A) that is directed at a welding point (focal point, page 5, line 21); a wire guide for the welding wire (wire supply nozzle, fig. 1, 22); a wire feed drive (wire supply motor, fig. 2, 23) configured to move the welding wire (page 4, line 19) during a welding process (page 1, line 7) relative to the wire guide (passed through the wire supply nozzle 22, page 4, line 18) with a feed movement (page 4, lines 19-21) in a feed direction extending in a longitudinal direction of the wire (arrow next to wire B in fig. 3b and reverse arrow next to B in fig. 6b); and a positioning device (control unit, fig. 2, 40) configured to position (page 4, lines 33-34) a wire end (page 5, line 4) of the welding wire (fig. 1, B) in a welding readiness position (fig. 1, y) on the device for laser welding (upper metal plate, fig. 3a and b, W1), the welding readiness position (fig. 1, y) being a desired position relative to the welding point (fig. 1, distance “z” from “y” to  “x”) in which desired position (fig. 1, “y”) the wire end the welding wire (fig. 1, end of welding wire, “B”) is arranged at a start of the welding process (fig. 3b shows the process of inserting the wire B from the supply position y into the molten pool WB, which the examiner correlates with the “welding readiness position” as claimed by the Applicant; Fig. 3 is described as radiating the laser beam so that “the keyhole Wa is formed by pushing the molten metal Wb around by pressure,” page 4, lines 49-50; the examiner is interpreting supply position y as the position that the filler wire is in prior to the laser radiating and forming the weld pool) ; wherein the positioning device (fig. 2, 40) for the welding wire (fig. 3a, B) includes a positioning drive (wire supply unit, fig. 1, 21 which controls the wire supply motor, fig. 2, 23; see also page 4, lines 21-22) configured to position the wire end of the welding wire in the welding readiness position (fig. 1, supply position “y”) by moving the welding wire in the feed direction (fig. 3b, left-most arrow) while oscillating the welding wire (page 3, line 11) in the longitudinal direction of the welding wire relative to in the feed direction and in an opposition direction (“wire supply means configured to be able to supply a filler wire and pull back the filler wire in a direction opposite to the supply direction to the molten pool,” page 3, lines 11-12).
Regarding claim 7, Fukahori teaches a method (title) for laser welding (page 1, line 7) using welding wire as added material (filler wire, page 1, line 7), the method comprising: generating a laser beam (fig. 1, A) by a beam source (page 4, line 9); directing the laser beam by a welding head (fig. 1, 10) to a welding point (focal point, page 5, line 21); moving the welding wire (page 4, line 19) during a welding process (page 1, line 7) relative to a wire guide (page 4, line 18) by a wire feed drive (wire supply motor, fig. 2, 23) with a feed movement (page 4, lines 19-21) in a feed direction extending in a longitudinal direction of the wire (arrow next to wire B in fig. 3b and reverse arrow next to B in fig. 6b); positioning a wire end of the welding wire (page 5, line 4) by a positioning device (control unit, fig. 2, 40) on a device for laser welding (laser welding apparatus, page 1, line 7) at a welding readiness position (supply position, fig. 1, y), the welding readiness position being a desired position (distance “z” from “y” to  “x”) in which the wire (B) end is arranged relative to the welding point (x) at a start of the welding process (steady welding, page 5, lines 21-26 and depicted in fig. 3b) ; and moving the welding wire in the feed direction (fig. 3b, left-most arrow) while oscillating the welding wire (wire B enters the molten pool, page 5, line 38) in the longitudinal direction of the welding wire relative to the wire guide (fig. 6b, 22) in the feed direction and in an opposite direction (“wire supply means configured to be able to supply a filler wire and pull back the filler wire in a direction opposite to the supply direction to the molten pool,” page 3, lines 11-12) when the leading wire end of the welding wire is positioned in the welding readiness position (page 4, lines 16-19) by a positioning drive (wire supply unit, fig. 1, 21) of the positioning device (control unit 40 controls the wire supply apparatus, 20, which includes the wire supply unit, page 4, lines 16-17 and 33-34).
Regarding claim 8, Fukahori teaches the welding wire (fig. 1, B) is oscillated manner (page 3, line 11) in the longitudinal direction of the wire (arrow next to wire B in fig. 3b and reverse arrow next to B in fig. 6b) by a wire drive (wire supply device, fig. 1, 20) having a reversible drive direction (pulled back, page 6, line 2), and depending on the drive direction of the wire drive (page 4, lines 19-21) is moved in the feed direction (enters the molten pool WB, page 5, line 49; referring to arrow next to wire B in fig. 3b) or in the opposite direction (arrow depicted in fig. 6b), and thereby relative to the wire guide (fig. 6b, 22).
Regarding claim 9, Fukahori teaches the welding wire (fig. 1, B) is moved in the feed direction while oscillated (page 3, line 11) in the longitudinal direction (arrow next to wire B in fig. 3b and reverse arrow next to B in fig. 6b) of the welding wire by the positioning drive (wire supply unit, fig. 1, 21) until the welding wire projects in the feed direction beyond the welding readiness position (in fig. 3b, wire B extends beyond the welding readiness position y).
Regarding claim 10, Fukahori teaches cutting the welding wire (page 2, line 46) projecting in the feed direction beyond the welding readiness position (in fig. 6a, which depicts step two of the process, wire B is extended beyond the welding readiness position y, page 5, line 40) by a separating device (page 3, line 26) of the positioning device (control unit 40 controls the wire supply apparatus, 20, which includes the wire supply unit, page 4, lines 16-17 and 33-34) such that the wire end produced as a result of the cutting is in the welding readiness position (can be effectively used for the next welding, page 6, line 36).
Regarding claim 11, Fukahori teaches selectively operating the beam source (page 4, line 9) in a welding mode (steady welding, page 6, line 43) or in a separating mode (lower energy density, page 6, line 43), and when the beam source is operated in the separating mode (lower energy density, takes place during step two depicted in fig. 6a, page 5, lines 40-44) the welding wire (fig. 6a, B) projecting in the feed direction (enters the molten pool WB, page 5, line 49)  beyond the welding readiness position .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukahori as applied to claims 1-11 above, and further in view of Peters et al. (US-9085041-B2).
Regarding claim 12, Fukahori teaches the invention as described above but does not teach moving the welding wire and the separating device to a separating position remote from a workpiece exhibiting the welding point for cutting the welding wire projecting in the feed direction beyond the welding readiness position.
However, Peters teaches moving (motion control subsystem, column 4, lines 29-30) the welding wire (fig. 1, 140) and the separating device (beam, 110) to a separating position (point above puddle P, column 31, lines 14-17) remote from a workpiece (fig. 1, workpiece 115) exhibiting the welding point for cutting (directly impinge on the filler wire, column 30, line 64) the welding wire projecting in the feed direction beyond the welding readiness position (wire and laser meet above weld puddle P causing a portion of the wire to melt in the puddle, column 31, lines 14-17; the portion of the wire that separates and melts will be extended past the welding readiness position) in order to be able to operate the laser welding device remotely under adverse elemental conditions (Peters, column 9, line 28).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Fukahori to include moving the welding wire and the separating device to a separating position remote from a workpiece exhibiting the welding point for cutting the welding wire projecting in the feed direction beyond the welding readiness position in view of the teachings of Peters in order to be able to operate the laser welding device remotely under adverse elemental conditions.
Regarding claim 13, the combined teachings teach moving the welding head (Peters, head, column 4, line 48), being the separating device (Peters, column 30, lines 62-67), to the separating position remote from the workpiece (fig. 1, workpiece 115; Peters, robot enables remote movement of workpiece, column 4, lines 41-45).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Fuest et al. (DE-4412093-A1) teach a reversible wire drive for use in laser welding.  Risbeck et al. (US-4441012-A) teach a method and apparatus of oscillating a wire feed during a laser weld.  
	Response to Argument
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive. 
On page of 10 of the Applicant’s argument, the Applicant states that “the situation at the beginning of a welding operation is illustrated in fig. 3.”  On page 12, the Applicant concludes that “in particular, Fukahori does not disclose moving the filler wire B in such a manner for positioning a wire end of the filler wire B in a welding readiness position where the wire end of the filler wire B is arranged at a start of a welding process.”    
However, the examiner disagrees and respectfully submits that fig. 3b (shown below) is not the “situation at the beginning of a welding operation” (page 10 of Applicant’s argument).  In fig. 3b, the laser is already radiating and a weld pool has formed.  As a result, the wire can then be inserted into the weld pool.  As the Applicant recites on page 4 of the argument, Fukahori describes fig. 3 such that “the keyhole Wa is formed….As soon as the molten pool WB has been formed, the filler wire B is fed towards the metal plate W1 and the wire end immersed into the molten pool WB.”  Although the Applicant believes fig. 3b to be the start of the welding operation, it is clearly not the start because a weld pool has already formed.

    PNG
    media_image1.png
    380
    556
    media_image1.png
    Greyscale

	Instead, the examiner has interpreted the supply position “y” in fig. 1 (shown below) to anticipate the “welding readiness position being a desired position relative to the welding point in which [a] desired position [of] the wire end of the welding wire is arranged at a start of the welding process” as claimed by the Applicant.  In fig. 1, the weld pool has not formed yet, and the weld wire is not shown as having entered the weld pool.  Furthermore, the supply position “y” is clearly described by Fukahori in relation to fig. 1 (see page 4, line 6 of Fukahori for its description).  Although position “y” is depicted in fig. 3b, Fukahori does not reference position “y” at all in his description of fig. 3.  Regardless, the examiner respectfully submits that it is physically impossible for the welding wire to be at a welding readiness position where the wire is inserted into the weld pool, when at the start of a welding process, the weld pool has not formed yet.  

    PNG
    media_image2.png
    797
    690
    media_image2.png
    Greyscale

From pages 13 to 15, the Applicant argues that Peters does not disclose a reversible filler wire feeder and that “in all cases, the feeding movement in Peters is directed towards the workpiece 115, and, thus, occurs only in direction” (page 14 of Applicant’s Arguments).  The examiner agrees with the Applicant that Peters does not teach a reversible feed drive.  However, the examiner respectfully submits that Fuest (provided as a prior art made of record in the non-final) discloses a reversible feed drive based on different voltages.  Additionally, Risbeck (also provided as a prior art made of record in the non-final) discloses that “it has generally been found that reciprocation of the feed wire 18 should proceed at a rate of approximately 2 to 30 strokes per second (one stroke being the forward and backward movement) to obtain optimum conditions” (column 6, lines 3-6).  In closing, reversible feed drives capable of oscillation motion are well known in the art of laser welding.  

Conclusion
Applicant's amendment necessitated the new ground(s) for rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/22/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761